 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   ANTHONY R. HAKL, State Bar No. 197335
     Supervising Deputy Attorney General
 3   MAUREEN C. ONYEAGBAKO, State Bar No. 238419
     Deputy Attorney General
 4     1300 I Street, Suite 125
       P.O. Box 944255
 5     Sacramento, CA 94244-2550
       Telephone: (916) 210-7324
 6     Fax: (916) 324-8835
       E-mail: Maureen.Onyeagbako@doj.ca.gov
 7   Attorneys for Xavier Becerra, in his official capacity
     as Attorney General of the State of California, and
 8   the Public Employment Relations Board
 9                              IN THE UNITED STATES DISTRICT COURT

10                           FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12
     TERRY C. COOLEY, on behalf of himself                       2:18-cv-02961-JAM-AC
13   and all others similarly situated,
                                                                 STIPULATION FOR EXTENSION OF
14                                              Plaintiff,       TIME FOR STATE DEFENDANTS TO
                                                                 ANSWER OR OTHERWISE RESPOND
15                   v.                                          TO COMPLAINT; [PROPOSED] ORDER

16
     CALIFORNIA STATEWIDE LAW
17   ENFORCEMENT ASSOCIATION;                                    Judge:        The Honorable John A.
     CALIFORNIA ASSOCIATION OF LAW                                             Mendez
18   ENFORCEMENT EMPLOYEES, as an                                Trial Date:   N/A
     individual defendant and as representative                  Action Filed: November 13, 2018
19   of the class of all affiliate associations of the
     California Statewide Law Enforcement
20   Association; GAVIN NEWSOM, in his
     official capacity as Governor of the State of
21   California; XAVIER BECERRA, in his
     official capacity as Attorney General of the
22   State of California; ERIC BANKS,
     PRISCILLA WINSLOW, ERICH
23   SHINERS, and ARTHUR A. KRANTZ, in
     their official capacities as chair and
24   members of the California Public
     Employment Relations Board,
25
                                            Defendants.
26

27

28
                                                             1
         Stipulation for Extension of Time for State Defs. to Answer or Otherwise Respond to Compl.; [Proposed] Order
                                                                                            (2:18-cv-02961-JAM-AC)
 1          Plaintiff Terry Cooley and Defendants Xavier Becerra, in his official capacity as Attorney
 2   General of the State of California, and Eric Banks, Priscilla Winslow, and Erich Shiners, in their
 3   official capacities as members of the Public Employment Relations Board1 (collectively, the
 4   “State Defendants”),2 through their undersigned counsel, hereby stipulate as follows:
 5          1.    Plaintiff filed this action on November 13, 2018;
 6          2.    The State Defendants waived formal service of process of the complaint and
 7   summons, thereby making their response due on February 11, 2019;
 8          3.    Plaintiff intends to file an amended complaint in approximately one week;
 9          4.    Given that the deadline for the State Defendants’ responsive pleading will fall shortly
10   before or soon after the date that Plaintiff will file an amended complaint, the stipulating parties
11   agree to conserve the resources of the parties and of this Court by extending the deadline for the
12   State Defendants to answer or otherwise respond until after Plaintiff files an amended complaint;
13          5.    The stipulating parties further agree to extend the time for the State Defendants to file
14   an answer or other response to the amended complaint, such that the State Defendants shall have
15   forty-five days after filing and service of the amended complaint to file and serve their response
16   to the amended complaint.
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25            1
              Priscilla Winslow’s term on the Public Employment Relations Board expired on
     December 31, 2018.
26          2
              Pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure, Governor Gavin
27   Newsom is automatically substituted as a defendant in this matter in place of his predecessor,
     Edmund G. Brown Jr. However, the Governor has since been dismissed from this lawsuit. (ECF
28   No. 46.)
                                                     2
           Stipulation for Extension of Time for State Defs. to Answer or Otherwise Respond to Compl.; [Proposed] Order
                                                                                              (2:18-cv-02961-JAM-AC)
 1          6.     This agreement is the parties’ first stipulation for an extension of time to file a
 2   responsive pleading.
 3          IT IS SO STIPULATED.
 4   Dated: February 7, 2019                                    Respectfully submitted,
 5                                                              XAVIER BECERRA
                                                                Attorney General of California
 6                                                              ANTHONY R. HAKL
                                                                Supervising Deputy Attorney General
 7
                                                                /s/ Maureen Onyeagbako
 8

 9                                                              MAUREEN C. ONYEAGBAKO
                                                                Deputy Attorney General
10                                                              Attorneys for Defendants Xavier Becerra, in
                                                                his official capacity as Attorney General of the
11                                                              State of California, and the Public
                                                                Employment Relations Board, and Gavin
12                                                              Newsom, in his official capacity as Governor
                                                                of the State of California
13

14
     Dated: February 7, 2019                                    Respectfully submitted,
15
                                                                MITCHELL LAW PLLC
16
                                                                /s/ Jonathan F. Mitchell
17                                                              (as authorized on 2/7/2019)
18
                                                                JONATHAN F. MITCHELL (PRO HAC VICE)
19                                                              Attorneys for Plaintiff Terry Cooley
20
     Dated: February 7, 2019                                    Respectfully submitted,
21
                                                                DOWNEY BRAND LLP
22
                                                                /s/ Christopher M. Kolkey
23                                                              (as authorized on 2/7/2019)
24
                                                                Daniel J. McVeigh
25                                                              Cassandra M. Ferrannini
                                                                Christopher M. Kolkey
26                                                              Attorneys for Defendants California Statewide
                                                                Law Enforcement Association and California
27                                                              Association of Law Enforcement Employees
28   SA2018103401 / 13426020.docx
                                                            3
          Stipulation for Extension of Time for State Defs. to Answer or Otherwise Respond to Compl.; [Proposed] Order
                                                                                             (2:18-cv-02961-JAM-AC)
 1                                                     ORDER
 2         Having reviewed and considered the foregoing stipulation, and good cause appearing, the

 3   time for the State Defendants to file and serve an answer or other response to the operative

 4   complaint is extended to forty-five days after Plaintiff files and serves an amended complaint.

 5         IT IS SO ORDERED.

 6   Dated: 2/8/2019                                            /s/ John A. Mendez__________________
                                                                THE HONORABLE JOHN A. MENDEZ
 7                                                              UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           4
         Stipulation for Extension of Time for State Defs. to Answer or Otherwise Respond to Compl.; [Proposed] Order
                                                                                            (2:18-cv-02961-JAM-AC)
